              Case 2:20-sw-00948-DB Document 4 Filed 07/27/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DENISE N. YASINOW
   Assistant United States Attorney                                         FILED
 3 501 I Street, Suite 10-100                                               Jul 27, 2021
   Sacramento, CA 95814                                                 CLERK, U.S. DISTRICT COURT

 4 Telephone: (916) 554-2700                                          EASTERN DISTRICT OF CALIFORNIA


   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     IN THE MATTER OF THE APPLICATION               CASE NO: 2:20-SW-0948 DB
11   OF THE UNITED STATES OF AMERICA
     FOR SEARCH WARRANT CONCERNING:                 [PROPOSED] ORDER TO UNSEAL SEARCH
12                                                  WARRANT AND SEARCH WARRANT
     THE PERSON OF PHILIP SEAN RICH                 AFFIDAVIT
13

14
           Upon application of the United States of America and good cause having been shown,
15
           IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
16

17   Dated:      July 27, 2021
18                                                    The Honorable Jeremy D. Peterson
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT
